Citation Nr: 1146602	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-17 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The Veteran had active military service from August 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded this claim in February 2010 so that additional development of the evidence could be undertaken.


FINDING OF FACT

The Veteran has been shown to be unable to work due to his service-connected diabetic retinopathy with cataracts.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1110, 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

As the Veteran's claim for entitlement to a TDIU is being granted, the decision is favorable to the Veteran and therefore there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Law and Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  It is the established policy of the VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

In this case, service connection is in effect for the following disabilities:  diabetic retinopathy with cataracts, evaluated as 60 percent disabling; arteriosclerotic heart disease associated with diabetes mellitus, evaluated as 30 percent disabling; diabetic nephropathy with hypertension associated with diabetes mellitus, evaluated as 30 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; peripheral neuropathy of the right and left upper extremities, and the right and left lower extremities, each currently evaluated as 10 percent disabling; and for bilateral tinea pedis (with related intradermal reaction in the hands) and erectile dysfunction, both evaluated as noncompensably disabling.  The combined disability rating for the service connected disorders is 90 percent, effective February 8, 2010.  As such, the Veteran meets the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) (2011). However, it still must be shown that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

Here, the Veteran has essentially contended that his service-connected disorders render him unable to obtain or maintain substantially gainful employment.

In connection with the claim, the Veteran was afforded a VA general medical examination in September 2007.  The examiner ultimately concluded that the Veteran's "major limitation" was nonservice-connected low back pain, although he noted that the service-connected peripheral neuropathy and cataracts did contribute to the Veteran's "functional impairment."  The RO thereafter returned the claims file to the same examiner for a more adequate opinion.  In a July 2008 statement, which was based on a review of claims file without a re-examination of the Veteran, the examiner indicated that his opinion remained unchanged.  He noted that the Veteran last worked handling parcels, and that such activities would not be affected by diabetes mellitus.  He appeared to suggest that the Veteran's diabetic retinopathy also did not affect the former job, but he did not provide an opinion to this effect.  He reiterated his belief that the Veteran's low back pain prevented participation in the prior work activities. 

The Board, as noted above, remanded this claim in February 2010.  Pursuant to this remand, the Veteran was to be scheduled for a VA examination in order so that determine the impact of his service-connected disabilities on his employability.  The examiner was asked to render an opinion as to whether the service-connected disorders, either alone or in combination, rendered the Veteran unable to obtain or maintain substantially gainful employment.  

Review of a March 2010 VA general medical examination shows that the examiner commented that the Veteran's service-connected diabetes mellitus did not restrict the Veteran from performing any activity.  It was noted that the Veteran used to work as a clerk typist.  To this, as part of his VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), dated in August 2007, the Veteran claimed to have last worked as a clerk with the United States Post Office in July 2007.  As part of the form the Veteran also reported having completed two years of college.  Concerning the Veteran's service-connected peripheral neuropathy of the right and left upper and lower extremities, the examiner commented that the Veteran had pain in his feet, hands, legs, and arms.  Walking and standing was noted to aggravate his feet and legs.  He was also reported to have undergone lumbar spine surgery in 2009; the Veteran is not service-connected for a lumbar spine disorder.  The examiner commented that the Veteran had not worked since 2006 as a clerk at the post office.  The Veteran was noted to have quit due to recurrent joint problems, lumbar spine problems, and eye problems.  

Following examination of the Veteran the examiner commented that the Veteran's service-connected diabetes mellitus Type II, erectile dysfunction, or hypertension did not hinder him from working.  The Veteran's nonservice-connected lumbar spine disorders were noted to prevent him from doing any type of walking, standing, lifting, stooping, bending, crawling or even sedentary work because he could not sit for long periods.  The Veteran's service-connected peripheral neuropathy of the upper and lower extremities, added the examiner, would hinder him from doing standing and walking for long periods, as well as handling mail with his hands.  

The Veteran was also afforded a VA eye examination in May 2010.  The Veteran claimed that his vision was too blurry to drive a car.  After examining the Veteran, the examiner provided diagnoses of diabetes with mild nonproliferative diabetic retinopathy in both eyes and visually-significant cataracts in both eyes.  The examiner commented that the Veteran was retired.  Both of these disorders, notes the Board, are service connected.  

Later in May 2010 VA returned the claims folder to the examiner who conducted the May 2010 eye examination.  It was noted that the examiner was to have supplied an opinion as to whether the Veteran's service-connected diabetic retinopathy with cataracts, alone or in combination with his other service-connected disabilities, rendered him unable to obtain or maintain substantially gainful employment, and to provide a rationale for the opinion.  It was noted that as part of the examination report the examiner had only commented that the Veteran had retired.  The examiner, as part of an addendum dated later in May 2010, commented that the Veteran "should not work until cataracts are removed."  

After considering the evidence of record in the light most favorable to the Veteran, it appears that the Veteran is unemployable due to his service-connected diabetic retinopathy with cataracts.  The VA addendum supplied in May 2010, while not including rationale, did in essence indicate, in the opinion of the Board, that the Veteran's service-connected cataracts precluded him from working.  Of course, and even acknowledged by the Veteran's accredited representative (see October 2011 Informal Hearing Presentation), if the Veteran's cataracts are surgically corrected, VA is "free to revisit the issue of the veteran's ability to work." 

In short, the medical evidence of record indicates that the Veteran's service-connected cataracts are productive of serious symptomatology which can be said to preclude employability.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  Based on the evidence of record, the Board finds that the Veteran is unemployable due to his service-connected diabetic retinopathy with cataracts.  Accordingly, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU) is granted.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


